Citation Nr: 0836211	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-39 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for penile dysfunction, to 
include as secondary to medication taken for service-
connected disabilities.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
October 1979, and from February 1981 to April 1998.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Roanoke, Virginia.                 

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in February 2008.  A copy of 
the transcript of that hearing is of record.  At the time of 
the hearing, the record was held open for an additional 30 
days to allow the veteran to submit additional evidence.  In 
March 2008, the veteran, through his representative, 
submitted additional evidence.

The Board notes that the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for bilateral carpal tunnel syndrome 
was originally developed for appellate review; however, in a 
November 2006 rating action, the RO reopened the veteran's 
claim for service connection for bilateral carpal tunnel 
syndrome, and granted service connection for carpal tunnel 
syndrome of the right and left hands, effective from July 28, 
2004.  Therefore, this issue is no longer before the Board.  

In the November 2006 rating action, in addition to granting 
service connection for carpal tunnel syndrome of the right 
and left hands, the RO also granted service connection for 
Raynaud's syndrome of the digits, bilateral hands, effective 
from July 28, 2004.  The veteran filed a notice of 
disagreement in January 2007, disagreeing with the effective 
date of the grant of service connection for the 
aforementioned disabilities.  In February 2008, the RO issued 
a statement of the case.  However, there is no indication in 
the record that the veteran has filed a substantive appeal 
(VA Form 9) with respect to any earlier effective date claim.  
The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2007); Roy v. Brown, 5 Vet. App. 554 
(1993).  (Emphasis added.)  Accordingly, the issues of 
entitlement to an effective date earlier than July 28, 2004, 
for the grant of service connection for carpal tunnel 
syndrome of the right hand, entitlement to an effective date 
earlier than July 28, 2004, for the grant of service 
connection for carpal tunnel syndrome of the left hand, and 
entitlement to an effective date earlier than July 28, 2004, 
for the grant of service connection for Raynaud's syndrome of 
the digits, bilateral hands, are not before the Board for 
appellate consideration.          


FINDING OF FACT

The relevant competent evidence is in equipoise as to whether 
the veteran's penile dysfunction was caused by medication 
taken for his service-connected disabilities.   


CONCLUSION OF LAW

Service connection for penile dysfunction, as secondary to 
medication taken for service-connected disabilities, is 
warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.310(a) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for secondary service 
connection for penile dysfunction on the basis that it was 
caused by medication taken for service-connected 
disabilities.  Therefore, no further development is needed 
with regard to this appeal.


II.  Factual Background

The veteran's service medical records are negative for any 
complaints or findings of penile dysfunction.  The records 
show that in December 1997, the veteran underwent a 
retirement examination.  At that time, his genitourinary 
system was clinically evaluated as "normal."  

By a February 1999 rating action, the RO granted the 
veteran's claims of entitlement to service connection for the 
residuals of a fracture of the left humerus; the residuals of 
a right rotator cuff tear; degenerative disc disease of the 
lumbar spine; degenerative joint disease and degenerative 
disc disease of the cervical spine; the residuals of a medial 
meniscus tear of the right knee; a bunion with osteoarthritis 
of the 1st metatarsal phalangeal joint of the right foot; and 
scars of the left shoulder, left index finger, and left 
middle finger.     

In July 2004, the veteran filed a claim of entitlement to 
service connection for penile dysfunction, to include as 
secondary to medication taken for service-connected 
disabilities.  The veteran stated that due to his multiple 
service-connected disabilities, he experienced chronic pain 
and had to take numerous medications to relieve his pain, to 
include Motrin and Vicodin.  He indicated that due to his 
pain, he also had trouble sleeping and had to take sleeping 
pills to fall asleep.  In addition, he noted that due to the 
medication that he took for his service-connected 
disabilities, he had developed erectile dysfunction and had 
to take Viagra to have sexual relations with his wife.  In 
support of his claim, he submitted a statement from his wife 
who noted that the veteran's erectile dysfunction originated 
while he was in the military.  According to the veteran's 
wife, when the veteran originally injured his back and 
started taking medication for low back pain, he developed 
penile dysfunction.     

By a November 2006 rating action, the RO granted service 
connection for carpal tunnel syndrome of the right and left 
hands.  In that same rating action, the RO also granted 
service connection for Raynaud's syndrome of the digits, 
bilateral hands.  

In December 2006, the RO requested that a VA physician review 
the veteran's claims file and provide an opinion as to the 
etiology of the veteran's penile dysfunction.  In January 
2007, a VA physician provided a medical statement in which he 
reported that following a review of the veteran's claims 
file, it was his opinion that it would be pure speculation to 
say that the veteran had any specific etiology as to his 
alleged erectile dysfunction.  The physician reported that 
according to the veteran's wife, the veteran had erection 
problems during service.  However, the physician indicated 
that the veteran's service medical records, including his 
December 1997 retirement examination, were negative for any 
complaints or findings of erectile dysfunction.  The 
physician noted that at present, the veteran took Viagra for 
erection difficulty.  He stated that it was the veteran's 
contention that due to all of the medications that he was 
taking for his service-connected disabilities, he had 
developed sexual dysfunction.  However, the physician 
indicated that after review of all the medications that the 
veteran was taking, it was his opinion that there was no 
mediation that caused erectile dysfunction.  According to the 
physician, although there were two medications, Cymbalta and 
Flexeril, that caused decreased libido, there were no 
additional medications that the veteran was taking that 
caused any penile dysfunction or libido problems.  In light 
of the above, the physician opined that the veteran's alleged 
penile dysfunction had no specific etiological basis that 
could be established.  Thus, the physician concluded that it 
would be pure speculation to say that any particular etiology 
existed for the veteran's alleged penile dysfunction.      

In March 2008, the veteran, through his representative, 
submitted directly to the Board a private medical statement 
from J.C.L., D.O., dated in February 2008.  In the statement, 
Dr. L. indicated that he had been treating the veteran for 
the past decade.  Dr. L. noted that the veteran suffered from 
a number of medical conditions, primarily severe chronic pain 
which was felt to be significantly related to the veteran's 
military service.  According to Dr. L., the veteran was also 
suffering from erectile dysfunction which was caused by the 
antidepressant medications that he was prescribing to treat 
the veteran's chronic back and hand pain.  


III.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by a 
service-connected disability or (b) aggravated by a service- 
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 
488 (1995) (en banc).  The Court of Appeals for Veterans' 
Claims (Court) has held that, when aggravation of a veteran's 
non-service-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service-connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.

In this case, the record contains no evidence to support a 
finding that the veteran's penile dysfunction was incurred in 
service.  Accordingly, service connection pursuant to 38 
C.F.R. § 3.303 is not established.  However, the evidence is 
sufficient for a finding of service connection under the 
provisions of 38 C.F.R. § 3.310(b).  In this regard, the 
veteran contends that the medication that he takes for his 
service-connected disabilities has caused him to develop 
penile dysfunction.  After reviewing the evidence of record, 
the Board finds that the relevant evidence is in approximate 
equipoise and therefore supports the veteran's claim for 
service connection for penile dysfunction on the basis that 
it was caused by the medication that he took for his service-
connected disabilities, specifically his service-connected 
low back disability, carpal tunnel syndrome of the right and 
left hands, and Raynaud's syndrome of the digits, bilateral 
hands.  See 38 U.S.C.A. § 5107(b) (there need not be a 
preponderance of the evidence in the veteran's favor, but 
only an approximate balance of the positive and negative 
evidence).

The Board recognizes that in the January 2007 medical 
statement from a VA physician, the physician opined that it 
would be pure speculation to say that any particular etiology 
existed for the veteran's penile dysfunction.  Specifically, 
the physician noted that it was his opinion that none of the 
medications that the veteran was taking caused erectile 
dysfunction.  However, in the February 2008 private medical 
statement from the veteran's treating physician, Dr. J.C.L., 
Dr. L. stated that the veteran was suffering from erectile 
dysfunction which was caused by the antidepressant 
medications that he was prescribing to treat the veteran's 
chronic back and hand pain.  In this regard, the Board 
observes that the veteran is service-connected for 
degenerative disc disease of the lumbar spine, carpal tunnel 
syndrome of the right and left hands, and Raynaud's syndrome 
of the digits, bilateral hands.  

The Board finds that in reading all of the opinions together, 
what emerges is positive and negative evidence that is in 
relative equipoise as to whether the veteran's penile 
dysfunction was caused by medication that he took for his 
service-connected disabilities, specifically his degenerative 
disc disease of the lumbar spine, carpal tunnel syndrome of 
the right and left hands, and Raynaud's syndrome of the 
digits, bilateral hands.  Thus, the Board finds that, with 
application of the doctrine of reasonable doubt, service 
connection for penile dysfunction as secondary to medication 
taken for service-connected disabilities, is warranted.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  








ORDER

Secondary service connection for penile dysfunction is 
granted.







____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


